Citation Nr: 0627369	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from August 1977 
to July 1981.  It appears that the veteran has additional 
unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In May 2003, the RO determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a back 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim of service connection for a back 
disability was finally denied in 1989.  In 2002, the veteran 
filed a claim to reopen the claim of service connection.  The 
veteran maintains that he is entitled to service connection 
for a back disorder.  It his contention that he currently 
suffers from a back disorder which is related to the back 
muscle strain in service.  

VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim is affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
Generally, a claimant is seeking to reopen a finally denied 
claim for service connection because there is either no 
evidence on one or more of the three Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam), elements to establish service connection or 
insufficient evidence on one or more of these elements.  
Therefore, material evidence would be (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a VA decision determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, No. 04-
18, 2006 WL 1320743 ( Vet.App. March 31, 2006)

The January 2003 correspondence which notified the veteran of 
the general requirements of the duty to notify, as it 
pertains to the previously denied claim of entitlement to 
service connection for a back disorder, informed the veteran 
that the prior decision denying the claim of entitlement to 
service connection for a back disorder is final and that new 
and material evidence is required in order to reopen the 
claim.  The letter notified the veteran of the evidence that 
is necessary to establish entitlement to service connection 
and merely gave the definitions of new evidence and material 
evidence.  Given the Court's finding in Kent, the Board finds 
that the January 2003 correspondence is deficient, as there 
was no information as to the basis for the final denial in 
1989.  

In the veteran's case, a notice letter which satisfies the 
duty to notify, in the context of reopening the previously 
denied claim, should include a statement indicating that the 
RO previously denied the veteran's claim of entitlement to 
service connection for a back disorder because although there 
was documentation of a back muscle strain during service, 
there were no residuals of the back strain noted on the 
veteran's service discharge examination or on the last 
examination performed prior to the RO's final decision.  This 
type of information would assist the veteran in knowing what 
type of evidence will be considered material to reopen his 
claim.  The notice letter should also state that material 
evidence is competent medical evidence which links a current 
back disability to service.  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

While the veteran was notified of the evidence necessary to 
substantiate a claim of service connection, he was not 
notified of the type of evidence necessary to establish a 
disability rating or effective date in the event that the 
claim is reopened and service connection is granted.  
Therefore, on remand the veteran must be provided with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include proper notice of the requirements imposed by the 
recent developments in case law.  

In the veteran's June 2003 statement, he claims that he 
suffers from a back disorder as secondary to the service-
connected left knee disability.  The Board construes the June 
2003 statement as a claim of entitlement to service 
connection for a back disorder claimed as secondary to the 
service-connected left knee disability.  Note that it does 
not appear that the RO addressed the secondary service 
connection claim.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  In this regard, the 
veteran should be informed that his claim 
of service connection for a back disorder 
was previously denied because there was 
no competent medical evidence showing 
that he had any residuals from the back 
muscle strain which was noted in service.  
The veteran should be informed that the 
RO noted that there were no residuals of 
the back strain noted on the veteran's 
service discharge examination or on the 
postservice VA examination.  The veteran 
should be informed that material evidence 
consists of a competent medical opinion 
which links a current back disability to 
service, including any incident of 
service.

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  Specifically, 
the notice letter should include 
information regarding the disability 
rating and the effective date to be 
assigned in the event that the previously 
denied claim of entitlement to service 
connection for a back disorder is 
reopened and granted.  

2.  Readjudicate this claim.  In 
particular, after the requested 
development has been accomplished, the RO 
should review claims file and the 
development actions to ensure that it is 
responsive to and in complete compliance 
with the directives of this Remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).  

3.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.  

4.  Adjudicate the claim of secondary 
service connection for a low back 
disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


